Reasons for Allowance
Claims 11-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 11, the prior art of record fails to disclose, teach, or suggest a wheel unit “wherein said processor is configured to determine an RF power value based on the stored wheel type data, and said transmitter is configured to transmit the data telegrams with an RF power based on the RF power value determined by said processor; wherein the wheel type data indicates at least one property selected from the group consisting of a physical property of a tire of the wheel unit and a physical property of a rim of the wheel unit”.

Regarding Claim 17, the claim is drawn to method of using the corresponding apparatus claimed in Claim 11 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 11).

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685